                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

TOTAL RX CARE, LLC,                                §
                                                   §
                Plaintiff,                         §
                                                   §
v.                                                 §
                                                   §   CIVIL ACTION NO. 3:16-CV-2965-B
GREAT NORTHERN INSURANCE                           §
COMPANY,                                           §
                                                   §
                Defendant.                         §

                             MEMORANDUM OPINION AND ORDER

        Before the Court is the Magistrate Judge’s Memorandum Opinion and Order granting in part

and denying in part Plaintiff Total Rx Care, LLC’s Motion to Stay Pending Resolution of Active

Criminal Proceeding. Doc. 105. Great Northern Insurance Company (“Great Northern”) has filed

objections to the order, arguing, among other things, that it implements a one-sided stay, it

implements an indefinite stay, that the Magistrate Judge erred it considering the “Private Interests”

of Total Rx, and that the six-factor balancing test does not support Total Rx sufficiently to overcome

the “Strong Presumption in Favor of Discovery.” Docs. 108 & 167. Total Rx Care, LLC (“Total Rx”)

has responded to Great Northern’s objections. Docs. 112 & 170. The objections are ripe for review.

        Federal Rule of Civil Procedure 72(a) permits a district judge to set aside or modify a non-

dispositive pretrial order issued by a magistrate judge if the order is clearly erroneous or contrary to

law. Fed. R. Civ. P. 72(a). That means the district judge reviews the magistrate judge’s factual

findings for clear error and legal conclusions de novo. Moore v. Ford Motor Co., 755 F.3d 802, 806

(5th Cir. 2014).

        Here, the Court has reviewed the thorough and lengthy opinion of the Magistrate Judge and
                                               -1-
finds no clear error in the factual findings and, on de novo review, no error in the legal conclusions.

Accordingly, the objections by Great Northern to the Magistrate Judge’s Memorandum Opinion and

Order granting in part and denying in part Plaintiff Total Rx Care, LLC’s Motion to Stay Pending

Resolution of Active Criminal Proceeding are OVERRULED.

       Now that the Court has ruled on Great Northern’s objections, Total Rx has THIRTY (30)

DAYS from the date of this Order to file a response to Great Northern’s Motion to Compel

(Doc. 92). Great Northern will then have FIVE (5) DAYS to file a reply.



       SO ORDERED.

       SIGNED: January 25, 2019.

                                               ______________________________
                                               JANE J. BOYLE
                                               UNITED STATES DISTRICT JUDGE




                                                 -2-
